In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 06-3193
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                  v.

ALEJANDRO SANTIAGO,
                                               Defendant-Appellant.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 04 CR 245—Robert W. Gettleman, Judge.
                          ____________
       ARGUED MAY 1, 2007—DECIDED AUGUST 2, 2007
                          ____________


  Before RIPPLE, MANION and WILLIAMS, Circuit Judges.
  RIPPLE, Circuit Judge. The defendant, Alejandro Santiago,
was indicted on one count of possession of cocaine
base with intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1), and unlawful possession of ammunition by
a felon, in violation of 18 U.S.C. § 922(g). Mr. Santiago
pleaded guilty and was sentenced to 360 months’ imprison-
ment, based in part on the district court’s finding that
Mr. Santiago had been involved in other uncharged
conduct. Mr. Santiago now appeals that portion of his
sentence attributable to the uncharged conduct. For the
2                                              No. 06-3193

reasons set forth in this opinion, we affirm the judgment of
the district court.


                             I
                    BACKGROUND
  Mr. Santiago was charged with possession of cocaine
base, which he conceded was crack cocaine, with intent to
distribute and with unlawful possession of ammunition
by a felon. Mr. Santiago pleaded guilty to the offenses.
The presentence investigation report (“PSR”) calculated
Mr. Santiago’s total offense level at 32 and his criminal
history category at V. This resulted in an advisory guide-
lines range of 188-235 months’ imprisonment. However,
the guidelines provide that, when the statutory mandatory
minimum sentence is greater than the advisory guidelines
range, the statutory mandatory minimum becomes the
guidelines sentence. See U.S.S.G. § 5G1.1(b). Based on Mr.
Santiago’s prior convictions and the quantity of cocaine
base involved, the statutory mandatory minimum sen-
tence was 240 months’ imprisonment. See 21 U.S.C.
§ 841(b)(1)(A). Therefore, as calculated in the PSR, Mr.
Santiago’s advisory guidelines sentence was 240 months’
imprisonment.
  The Government requested that the court increase Mr.
Santiago’s total offense level to 37, which would result in
an advisory guidelines range of 324-405 months’ imprison-
ment, and recommended a sentence at the top of that
range. The Government submitted that this increase was
appropriate because Mr. Santiago’s criminal history
category did not reflect adequately his prior criminal
conduct. The Government first pointed to Mr. Santiago’s
1983 conviction in Illinois state court for conspiracy to
No. 06-3193                                                3

commit murder. This conviction was not reflected in Mr.
Santiago’s criminal history category because his sentence
was completed outside of the fifteen-year limit for calculat-
ing his criminal history category under the advisory
guidelines. The Government further contended that an
increase in Mr. Santiago’s offense level was warranted
because of his participation in the kidnap and murder of
a man named Jesus Colon. The Government alleged
that, after a co-conspirator in the kidnapping, Francis Bell,
was apprehended while attempting to collect the ransom
demanded from Colon’s family, Mr. Santiago and two
other co-conspirators, Victor Lopez and Jose Perez, killed
Colon in a particularly gruesome manner and dismem-
bered his body. Mr. Santiago had not been charged with,
or convicted of, any offense related to these events.
  The Government produced no live witnesses at sen-
tencing. To support its allegations that Mr. Santiago had
been involved in the kidnap and murder, the Government
presented: video confessions given by Lopez and Perez
to the Illinois state prosecutor implicating Mr. Santiago
in Colon’s murder; transcripts of sworn statements by
Simitrio Sanchez and Pablo Morales, two other co-conspira-
tors in the kidnap of Colon, that corroborated the con-
fessions of Lopez and Perez; transcripts of sworn state-
ments by Agents Henry Harris and William Warren of the
Drug Enforcement Agency, both of whom had investigated
the kidnap and murder of Colon; and phone records
between the co-conspirators on the day Bell was arrested.
Additionally, the Government introduced a letter written
by Mr. Santiago to his brother while Mr. Santiago was
being held at the Metropolitan Correctional Center fol-
lowing his arrest on the present charges. The letter dis-
cussed his concern upon learning the news that Lopez and
Perez had been arrested in connection with Colon’s
4                                                  No. 06-3193

murder. In the letter, Mr. Santiago expressed that he
likely would be implicated in the murder by Lopez and
Perez, but that he was forming a plan to place the blame on
himself, Lopez and Perez in order to save his brother
from liability.
  Mr. Santiago raised numerous objections at sentencing,
including his contention that any reliance on the out of
court statements by Lopez, Perez and the others would
violate his Sixth Amendment rights under the Confronta-
tion Clause. He further submitted that, because the un-
charged conduct would result in a significant increase in
his sentence, the court was required to find any facts
related to the uncharged conduct beyond a reasonable
doubt.
  The district court overruled Mr. Santiago’s objections. It
then found that Mr. Santiago had participated in the
murder of Colon. The court noted that the confessions of
Lopez and Perez alone likely would not support such
a finding by a preponderance of the evidence. However,
based on Mr. Santiago’s letter to his brother, the court
found beyond a reasonable doubt that Mr. Santiago had
participated in the murder. Rather than apply these facts to
increase Mr. Santiago’s offense level under the advisory
guidelines,1 as the Government had requested, the court



1
  The district court had concluded that Mr. Santiago’s total
offense level was 29 and his criminal history category was V.
This resulted in an advisory guidelines range of 140-175 months’
imprisonment. As noted previously, the guidelines provide that,
when the statutory mandatory minimum sentence exceeds the
advisory guidelines range, the statutory mandatory minimum
                                                   (continued...)
No. 06-3193                                                       5

accounted for these facts as it evaluated Mr. Santiago’s
sentence in light of the statutory sentencing factors in
18 U.S.C. § 3553(a).2


1
  (...continued)
becomes the guidelines sentence. See U.S.S.G. § 5G1.1(b).
Therefore, the court concluded, the advisory guidelines sentence
was the statutory mandatory minimum sentence of 240 months’
imprisonment.
2
    18 U.S.C. § 3553(a) provides:
      (a) Factors To Be Considered in Imposing a Sentence.—The
      court shall impose a sentence sufficient, but not greater than
      necessary, to comply with the purposes set forth in para-
      graph (2) of this subsection. The court, in determining the
      particular sentence to be imposed, shall consider—
          (1) the nature and circumstances of the offense and the
          history and characteristics of the defendant;
          (2) the need for the sentence imposed—
              (A) to reflect the seriousness of the offense, to
              promote respect for the law, and to provide just
              punishment for the offense;
              (B) to afford adequate deterrence to criminal
              conduct;
              (C) to protect the public from further crimes of the
              defendant; and
              (D) to provide the defendant with needed educa-
              tional or vocational training, medical care, or other
              correctional treatment in the most effective manner;
          (3) the kinds of sentences available;
          (4) the kinds of sentence and the sentencing range
          established for—
                                                (continued...)
6                                                      No. 06-3193



2
    (...continued)
               (A) the applicable category of offense committed by
               the applicable category of defendant as set forth in
               the guidelines—
                   (i) issued by the Sentencing Commission pur-
                   suant to section 994(a)(1) of title 28, United
                   States Code, subject to any amendments made
                   to such guidelines by act of Congress (regard-
                   less of whether such amendments have yet to
                   be incorporated by the Sentencing Commission
                   into amendments issued under section 994(p)
                   of title 28); and
                   (ii) that, except as provided in section 3742(g),
                   are in effect on the date the defendant is sen-
                   tenced; or
               (B) in the case of a violation of probation or super-
               vised release, the applicable guidelines or policy
               statements issued by the Sentencing Commission
               pursuant to section 994(a)(3) of title 28, United
               States Code, taking into account any amendments
               made to such guidelines or policy statements by act
               of Congress (regardless of whether such amend-
               ments have yet to be incorporated by the Sentenc-
               ing Commission into amendments issued under
               section 994(p) of title 28);
          (5) any pertinent policy statement—
               (A) issued by the Sentencing Commission pursuant
               to section 994(a)(2) of title 28, United States Code,
               subject to any amendments made to such policy
               statement by act of Congress (regardless of whether
               such amendments have yet to be incorporated by
               the Sentencing Commission into amendments
                                                       (continued...)
No. 06-3193                                                        7



The court found the uncharged conduct relevant to evalu-
ating Mr. Santiago’s history and characteristics, the need to
promote respect for the law and to provide an adequate
deterrent, and to protect the public from Mr. Santiago. In
light of these considerations, the court concluded that a
sentence of 360 months’ imprisonment was sufficient but
not greater than necessary to fulfill the purposes of
§ 3553(a).


                                  II
                          DISCUSSION
  Mr. Santiago now appeals his sentence. He first raises a
number of constitutional challenges to the procedure
employed by the district court in determining his sentence.
Mr. Santiago contends that under the Sixth Amendment, as
interpreted in Apprendi v. New Jersey, 530 U.S. 466 (2000),
and United States v. Booker, 543 U.S. 220 (2005), any fact that
increased his sentence had to be found beyond a reasonable
doubt by a jury. Next, Mr. Santiago asserts that, under the
Due Process Clause of the Fifth Amendment, the court was


2
    (...continued)
               issued under section 994(p) of title 28); and
               (B) that, except as provided in section 3742(g), is in
               effect on the date the defendant is sentenced.
          (6) the need to avoid unwarranted sentence disparities
          among defendants with similar records who have been
          found guilty of similar conduct; and
          (7) the need to provide restitution to any victims of the
          offense.
8                                                    No. 06-3193

required to find beyond a reasonable doubt that he had
participated in the murder of Colon because these findings
had resulted in a considerable increase in his sentence.
Lastly, Mr. Santiago submits that the district court violated
his Sixth Amendment right to confrontation under Crawford
v. Washington, 541 U.S. 36 (2004), when it considered
statements by Lopez and Perez without affording Mr.
Santiago the opportunity to cross-examine them. We
previously have considered and rejected each of these
contentions. See United States v. White, 472 F.3d 458, 464 (7th
Cir. 2006) (holding that Booker does not require facts found
at sentencing to be found by a jury beyond a reasonable
doubt as long as the factual findings do not increase the
defendant’s sentence beyond the statutory maximum for
the offense of conviction);3 United States v. Reuter, 463 F.3d
792, 793 (7th Cir. 2006) (holding that facts leading to large
increases in a sentence only need be found by a preponder-
ance of the evidence);4 United States v. Miller, 450 F.3d 270,
273 (7th Cir. 2006) (holding that neither Crawford nor the
combination of Crawford and Booker extend the defendant’s
rights under the Confrontation Clause to sentencing
proceedings).


3
  Mr. Santiago pleaded guilty to possession of more than 50
grams of cocaine base in the form of crack. The statutory
maximum sentence for this offense is life imprisonment. See 21
U.S.C. § 844(b)(1)(A).
4
   The district court found that the Government had established
beyond a reasonable doubt that Mr. Santiago had participated
in the murder of Colon. Thus, even if we had not rejected
previously Mr. Santiago’s contention that facts leading to a
significant increase in a defendant’s sentence must meet a
higher evidentiary burden, it would make no difference in this
case. See United States v. Boos, 329 F.3d 907, 910 (7th Cir. 2003).
No. 06-3193                                                  9

  Mr. Santiago next asserts that the evidence was insuffi-
cient to support the district court’s finding that he had
participated in the murder of Colon. We review the district
court’s factual determinations with respect to sentencing
for clear error. United States v. Cross, 430 F.3d 406, 410 (7th
Cir. 2005). Further, due process requires that the district
court’s findings be based on reliable evidence. Id. Evidence
will satisfy this requirement if it “bear[s] sufficient
indicia of reliability to support [its] probable accuracy.” Id.
(citing United States v. Lanterman, 76 F.3d 158, 161 (7th Cir.
1996)) (alterations in original).
  Mr. Santiago asserts that statements by Lopez and Perez
were unreliable. He points out that the district court
noted that it believed Lopez and Perez had been coached in
their statements and probably had rehearsed the state-
ments before they were filmed. “[A] ‘very strong pre-
sumption of unreliability’ attaches to statements that are:
(1) given with government involvement; (2) describe past
events; and (3) have not been subjected to adversarial
testing.” United States v. Jones, 371 F.3d 363, 369 (7th Cir.
2004) (quoting United States v. Ochoa, 229 F.3d 631, 637 (7th
Cir. 2000)). The district court was mindful of these princi-
ples and noted that it “would be reluctant to conclude” by
a preponderance of the evidence that Mr. Santiago had
participated in the kidnap and murder of Colon based
solely on these statements. R.81 at 50.
  However, the district court then concluded that Mr.
Santiago’s letter to his brother was “tantamount to a
confession” by Mr. Santiago. Id. at 51. The court held that
the letter was sufficient by itself to establish beyond a
reasonable doubt Mr. Santiago’s involvement in the
murder of Colon. The court noted that Mr. Santiago
discussed in the letter his plan to place the blame on
10                                              No. 06-3193

himself, Lopez and Perez and that he anticipated that they
all would be executed for the crime. The court found that
these statements evinced Mr. Santiago’s knowledge of,
and involvement in, the particularly gruesome murder of
Colon. Mr. Santiago does not assert that the letter itself is
unreliable. Because the letter was reliable and sufficient on
its own to establish his involvement in the crime, the
district court’s findings of fact were not clearly erroneous.
   Nonetheless, the sentence imposed by the district court
must be reasonable in light of the factors set forth in
§ 3553(a). Booker, 543 U.S. at 261. In determining Mr.
Santiago’s sentence, the district court was required first
to calculate his sentence under the advisory guidelines.
United States v. Stitman, 472 F.3d 983, 989 (7th Cir. 2007).
The district court did so and concluded that the advisory
guidelines called for the statutory mandatory minimum
sentence of 240 months’ imprisonment. Mr. Santiago
does not allege any error in this respect. The court was
then required to give Mr. Santiago the opportunity to
invite its attention to any factor under § 3553(a) that
would warrant a departure from the guidelines, see id.,
which the court did. The final step in the sentencing
procedure required the court to consider the § 3553(a)
factors and articulate the factors that determined the
sentence imposed. See id. at 990. After considering the
factors set forth in § 3553(a), the district court concluded
that a sentence of 360 months’ imprisonment was suf-
ficient but not greater than necessary to fulfill the pur-
poses of § 3553(a). The district court concluded that Mr.
Santiago’s history of violent and antisocial criminal con-
duct made a sentence above the statutory mandatory
minimum necessary to promote respect for the law, to
provide deterrence and to protect the public from Mr.
Santiago.
No. 06-3193                                               11

  Each of the reasons articulated by the district court for
justifying an above-guidelines sentence are grounded in
§ 3553(a). The district court’s findings revealed Mr. Santi-
ago’s involvement in a series of violent crimes spanning
more than twenty years. Given Mr. Santiago’s violent and
persistent criminal conduct over such a long period of time,
we conclude that the district court’s decision to impose
a sentence greater than the advisory guidelines sentence
was not unreasonable.


                       Conclusion
  For the foregoing reasons, the judgment of the district
court is affirmed.
                                                  AFFIRMED
A true Copy:
       Teste:

                          _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                    USCA-02-C-0072—8-2-07